UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------
                                                                  X
 NEW YORK CITY TRANSIT AUTHORITY,                                 :
                                                                  : Case No. 1:19-cv-05196-JMF
                    Plaintiff,                                    :
                                                                  :
                 v.                                               : JOINT PROTECTIVE ORDER
                                                                  :
 EXPRESS SCRIPTS, INC.                                            :
                                                                  :
                    Defendants.                                   :
 -----------------------------------------------------------------X

                             STIPULATED PROTECTIVE ORDER

         The Parties, through their respective counsel, acknowledge and agree that the

proceedings in this lawsuit may require disclosure of information – either documentary,

testimonial, or both – that includes proprietary data, valuable and non-public

commercial information, and/or information subject to the protections set forth in the

Health Insurance Portability and Accountability Act of 1996 and the regulations

promulgated thereunder at 45 C.F.R. Parts 160 and 164 (“HIPAA-protected

information”). Accordingly, Plaintiff New York City Transit Authority (“Plaintiff”),

and Defendant Express Scripts, Inc. (“Defendant”) (collectively, the “Parties,” and each

a “Party”) record, stipulate, agree, and ask the Court to order as follows.

         1.        “Discovery Material.” This Protective Order applies to all documents and

information produced or disclosed at any time in this lawsuit, and to all Confidential

Information otherwise produced by a Party or non-party in this Lawsuit, whether



DocID: 4843-3335-1853.2
revealed in a document, deposition, interrogatory answer, or otherwise (hereinafter

“Discovery Material”).

         2.        “Confidential Information.” The Parties may designate any Discovery

Material, or other information derived therefrom as “Confidential” or “Highly

Confidential” under the terms of this Protective Order.         The term “Confidential

Information” as used herein refers to materials designated as “Confidential” and

“Highly Confidential,” and is information that has not been made public and which the

producing Party believes in good faith warrants protection from public disclosure,

including, but not limited to, HIPAA-protected health information (“PHI”), non-PHI

confidential member information, financial books and records, tax returns, billing

information, bank account information, W-2s, 1099s, non-public contracts and

agreements, and any other sensitive commercial, financial, and/or proprietary

information that a party and/or non-party deems confidential.               Confidential

Information also includes any and all summaries, copies, abstracts, compilations or

other documents derived in whole or in part from the Confidential Information.

                   a.     PHI shall generally be designated as “Highly Confidential” in

         order to limit the information’s use and disclosure to the minimum necessary to

         accomplish its intended purpose.

         3.        Designation of Information as Confidential. Discovery Material may be

designated as Confidential Information subject to the provisions below.


                                              2
DocID: 4843-3335-1853.2
                   a.     Any   Discovery   Material   supplied   in   electronic,   written,

         documentary, or other tangible form, that the producing Party wishes to

         designate as Confidential Information, shall be labeled by the producing Party as

         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Neither the designation

         nor the disclosure of information pursuant to this Order shall operate as a waiver

         of attorney-client privilege or protections afforded by the attorney work product

         doctrine with respect to the subject of the information disclosed.

                   b.     A Party may designate Discovery Material produced by any other

         Party or a non-party as Confidential Information by informing all Parties in

         writing of the designation within twenty-five (25) business days of the Party’s

         receipt of such documents. Upon notice of such designation, each Party holding

         the affected documents shall properly label them as provided in Paragraph 3(a).

                   c.     Third parties may designate Discovery Material produced by them

         as “Confidential” or “Highly Confidential” pursuant to this Protective Order,

         and such Discovery Material will be protected by this Protective Order to the

         same extent as Discovery Material produced by the Parties.

                   d.     When information contained or incorporated in a deposition

         transcript is designated by a Party as Confidential Information, including by so

         designating such information on the record at deposition, arrangements shall be

         made with the deposition’s reporter by the Party making the designation to bind


                                               3
DocID: 4843-3335-1853.2
         the     confidential   portions   of   the   transcript   separately   and   label   it

         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” as appropriate. Further,

         during depositions, any Party or non-party claiming confidentiality with respect

         to Confidential Information that is to be disclosed or upon which questions may

         be based may exclude from the room any Party or person who is not among the

         persons set forth in Paragraphs 5 and 6, below. All deposition testimony will be

         treated as Confidential Information for thirty (30) days after receipt of a

         deposition transcript to allow the Parties to review and designate testimony as

         Confidential Information within the thirty (30) days.

         4.        Non-Disclosure of Confidential Information.           Discovery Material

designated as Confidential Information pursuant to this Order may be disclosed or

made available only to the appropriate persons described in Paragraphs 5 and 6 below,

and shall not be given to, reviewed by, given copies to, sent to or otherwise made

available to, in any way, those not so designated.

                   a.     The Parties stipulate and agree that Confidential Information shall

         not be used for any purpose other than this litigation, including any appeal

         therefrom. Non-permitted uses include, but are not limited to, non-litigation use,

         arbitration/litigation use in other cases, disclosure to third parties, disclosure to

         the press, disclosure to attorneys not representing Parties in this litigation, or

         disclosure to state or federal governmental agencies, offices, agents, officials


                                                 4
DocID: 4843-3335-1853.2
         (elected or otherwise), except pursuant to valid subpoena. If a valid subpoena is

         issued for any documents produced and designated as Confidential Information,

         the Party so served shall immediately serve a copy of the subpoena on all Parties,

         so the other Party(ies) has the opportunity to move to quash.

                   b.     This Order applies only to the use or disclosure by a Party of

         Confidential Information designated as such by another Party. It shall not have

         the effect of limiting the supplying or designating Party’s right to make use of the

         Party’s own documents, materials, and information for any proper purpose

         outside of this litigation.

         5.        Qualified Persons for Discovery Material Designated as “Confidential.”

                   a.     For purposes of this Order, the following persons shall be

         permitted access to Discovery Materials designated as “Confidential” (as

         opposed to “Highly Confidential”):

                          1.    The Parties’ respective counsel in this Lawsuit;

                          2.    Any employee serving in any role within the Parties’
                                organization;

                          3.    The Court and its respective staff;

                          4.    A litigation assistant, paralegal, clerical or support staff, or
                                outside vendors assisting a Party or its counsel in this
                                lawsuit;

                          5.    Court reporters, mediators, and similar personnel engaged
                                to perform services in this lawsuit with the knowledge of all
                                Parties;

                                                 5
DocID: 4843-3335-1853.2
                          6.       An outside expert or consultant (including such expert or
                                   consultant’s clerical or support staff) who is being consulted
                                   or retained by counsel in this lawsuit;

                          7.       A witness at any deposition or other proceeding in this
                                   action; and

                          8.       Any other person as to whom the Parties agree in writing.

                   b.     Before     receiving   any    Discovery      Materials   designated   as

         “Confidential,” the persons identified in 5(a)(6) through (8) shall execute a

         nondisclosure agreement in the form of the attached Exhibit A.

         6.        Qualified Persons for Discovery Material Designated as “Highly

Confidential.”

                   a.     For purposes of this Order, the following persons shall be

         permitted access to Discovery Materials designated as “Highly Confidential” (as

         opposed to “Confidential”):

                          1.       The Parties’ respective counsel in this Lawsuit;

                          2.       In-house counsel for the Parties;

                          3.       Any employee of the Parties whose name appears on the
                                   document or was a participant in the communication;

                          4.       The Court and its respective staff;

                          5.       A litigation assistant, paralegal, clerical or support staff, or
                                   outside vendors assisting a Party’s counsel in this lawsuit;

                          6.       Court reporters, mediators, and similar personnel engaged
                                   to perform services in this lawsuit with the knowledge of all

                                                    6
DocID: 4843-3335-1853.2
                                Parties;

                          7.    An outside expert or consultant (including such expert or
                                consultant’s clerical or support staff) who is being consulted
                                or retained by counsel in this lawsuit;

                          8.    A witness at any deposition or other proceeding in this
                                action; and

                          9.    Any other person as to whom the parties agree in writing.

                   b.     Before receiving any Discovery Materials designated as “Highly

         Confidential,” the persons identified in 6(a)(7) through (9) shall execute a

         nondisclosure agreement in the form of the attached Exhibit A.

         7.        Court Procedures. In the event that any Confidential Information is used

in any proceeding in this action, it shall not lose its status as Confidential Information

and the Party using it shall take all reasonable steps to maintain its confidentiality

during such use, as follows:

                   a.     For applications and motions to the Court, in connection with

         which a Party submits Confidential Information, the Party shall seek to file all

         Confidential Information using the Court’s procedures for filing under seal. The

         filing Party shall immediately provide counsel for all non-filing parties with a

         complete, unredacted copy of the document.

                   b.     Any hearing that refers to or describes Confidential Information

         may, in the Court’s discretion, be held in camera.

                   c.     If any Party desires at a hearing or trial to offer into evidence

                                                7
DocID: 4843-3335-1853.2
         Confidential Information or otherwise to use Confidential Information so as to

         reveal its nature, such offer or use shall be made only upon taking all necessary

         steps to preserve the confidentiality of the material. The Party desiring to offer

         into evidence Confidential Information shall ask the Court to instruct the court

         reporter to separately transcribe those portions of the testimony so designated

         and place the following words on the cover of the transcript containing such

         information: “CONFIDENTIAL, SUBJECT TO PROTECTIVE ORDER” as

         appropriate.

         8.        No Probative Value. This Order is entered for the purpose of facilitating

the exchange of documents and information between the Parties without involving the

Court unnecessarily in the process.         The designation of information or material as

Confidential Information pursuant to this Order shall not determine or affect the

probative value of the information.

         9.        Procedure for Challenging Designations.      If a Party challenges the

designation of any other Party made pursuant to this Protective Order, the challenging

Party shall provide the designating Party written notice of any such challenge and shall

identify in such notice the Bates number of the documents and/or the deposition

transcript at issue. The Parties shall make good faith efforts to resolve the dispute. The

Party defending the designation shall have the burden to demonstrate to the Court that

the designation is proper under this Protective Order. If the Parties cannot resolve their


                                                8
DocID: 4843-3335-1853.2
dispute, it may be submitted to the Court for determination.               The Confidential

Information in controversy shall not be disclosed or declassified until required by the

Court upon written order, or as agreed in writing by the Party who designated the

information.

         10.       Inadvertent Disclosure of Confidential Information.          Should any

document or information designated as Confidential Information pursuant to this

Order be disclosed, through inadvertence or error, to any person or party not entitled to

receive same hereunder, then the Party identifying the disclosure shall notify all other

Parties of the disclosure and use their best efforts to bind such persons to the terms of

this Order.

         11.       Discoverability and Admissibility of Documents. Nothing in this Order

shall be construed to affect either the discoverability or admissibility at a hearing or trial

of any document, recording, or thing. Neither shall any Party’s entry into this Order be

deemed to waive either its right to object to the production of documents, recordings, or

things on appropriate grounds, or to move to compel the production of documents,

recordings, or things wrongfully withheld from production by another party or entity

on appropriate grounds.

         12.       No Waiver. No Party to this action shall be obligated to challenge the

propriety of any confidentiality designation within a specific period of time, and a

failure to do so shall not constitute a waiver of, or preclude a subsequent challenge to,


                                               9
DocID: 4843-3335-1853.2
the propriety of such designation. Nothing in this Order shall abridge the right of any

person/entity to seek review or to pursue other appropriate action to seek a

modification or amendment of this Order.

         13.       Court’s Jurisdiction. This Order applies to any and all appeals in this

action and shall survive the final termination of this action, to the extent that the

information designated as Confidential Information is not or does not become known to

the public, and the Court shall retain jurisdiction to resolve any dispute concerning the

use of information disclosed pursuant to or in violation of this Order.

         14.       HIPAA. Certain documents and information relevant to the claims and

defenses in this action may contain health care or medical information regarding or

related to individuals who have a privacy interest in such information.              Such

documents and information may include HIPAA-protected information meeting the

definition of protected health information under 45 C.F.R. 160.103 or information

protected under other similar statutory or regulatory privacy protections. This Order

shall constitute a Qualified Protective Order under 45 C.F.R. § 164.423(e)(1)(v).

         15.       Treatment of Materials While Order is Pending Upon execution of this

Order by counsel to the Parties and while this Order is pending before the Court, all

documents and information produced by any Party that is designated as Confidential

Information shall be treated by the Parties as classified by the designating Party

pursuant to the terms of this Order.


                                              10
DocID: 4843-3335-1853.2
         16.       Destruction of Confidential Material at Conclusion of Lawsuit. Except as

required by attorney record preservation requirements, within sixty (60) days after the

final termination of this action, the receiving Party shall either: (1) assemble and return

all Confidential Information to each designating Party or person, or (2) destroy all

Confidential Information produced by the other Party, including all copies of such

documentary material. Should a Party elect to destroy all materials rather than return

such materials, counsel for such Party shall provide a written confirmation of such

destruction within sixty (60) days after the final termination of this action.

         17.       Amendment. The Parties may amend this Protective Order only through

mutual agreement in writing.




                                               11
DocID: 4843-3335-1853.2
STIPULATED AND AGREED TO:

Counsel for Plaintiff New York City                Counsel for Express Scripts:
Transit Authority

By: ______/s/ John Siegal__________                By:      /s/ Carmine J. Castellano
John Siegal                                              Carmine J. Castellano
Maximillian S. Shifrin                                   Michelle L. Merola
BAKER & HOSTETLER LLP                                    Robert J. McLaughlin
45 Rockefeller Plaza                                     HODGSON RUSS, LLP
New York, New York 10111                                 605 Third Avenue, Suite 2300
P: (212) 589-4200                                        New York, NY 10158
                                                         P: (212) 751-4300

                                                         Christopher A. Smith, Admitted Pro Hac
                                                         Vice
                                                         Sarah C. Hellmann, Admitted Pro Hac Vice
                                                         Matthew D. Knepper, Admitted Pro Hac
                                                         Vice
                                                         Mohsen Pasha, Admitted Pro Hac Vice
                                                         HUSCH BLACKWELL LLP
                                                         190 Carondelet Plaza, Suite 600
                                                         St. Louis, MO 63105
                                                         P: (314) 480-1500




       Based upon the foregoing submissions of the parties and good cause appearing
therefore,

         IT IS SO ORDERED.




           December 20
Dated: ____________________, 2019
                                                   Hon. Jesse M. Furman
                                                   United States District Judge


                          The Clerk of Court is directed to terminate Docket No. 51.


                                                     12
DocID: 4843-3335-1853.2
                                       EXHIBIT A

        NON-DISCLOSURE AGREEMENT FOR MATERIALS DESIGNATED AS
                           “CONFIDENTIAL”

         I, _________________________________ (Print Name), being of full age, certify

that I have read the Stipulated Protective Order entered in the case entitled, New York

City Transit Authority v. Express Scripts, Inc., Case No. 1:19-cv-05196 (S.D.N.Y.) and

agree to be bound by its terms; to maintain that information designated as

“Confidential” in confidence; not to use or disclose information designated as

“Confidential” to anyone other than those permitted by the Stipulated Protective Order;

and not to use Confidential Information except in connection with this case, provided

that nothing shall prevent disclosure beyond the terms of this Order if the party

claiming confidentiality consents in writing prior to disclosure.

         To effectuate my compliance with this Order, I further submit myself to the

personal and subject matter jurisdiction of the United States District Court for the

Southern District of New York, in this action.

         I certify that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are willfully false, I am subject to

punishment.



Signature

Print Name

Address

DocID: 4843-3335-1853.2
